Citation Nr: 1520770	
Decision Date: 05/14/15    Archive Date: 05/26/15

DOCKET NO.  13-26 515	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for residuals of traumatic brain injury.

2.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

3.  Entitlement to service connection for a right knee disorder.

4.  Entitlement to an initial compensable evaluation for low back strain. 

5.  Entitlement to an initial compensable evaluation for residuals of left knee injury

6.  Entitlement to an initial compensable evaluation for residuals of left foot injury.

7.  Entitlement to a 10 percent evaluation based on multiple noncompensable service-connected disabilities.

8.  Entitlement to service connection for treatment purposes under Chapter 17 for psychiatric disability.

REPRESENTATION

Appellant represented by:	E. Liddell Vaughn, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The Veteran had active duty for training from March to September 2004, and served on active duty from November 2004 to February 2006.  He had training in Army National Guard prior to and after active service.  The appellant served in Iraq for a year in support of Operation Iraqi Freedom.

This appeal comes before the Department of Veterans Affairs (VA) Board of Veterans' Appeals (Board) from a March 2012 rating decision of the VA Regional Office (RO) in Louisville, Kentucky.  

The Veteran was afforded a videoconference hearing at the RO in November 2014 before the undersigned Veterans Law Judge sitting at Washington, DC.  The transcript is of record in Virtual VA.  The Veterans Benefits Management System (VBMS) electronic folder contains no unique documents pertinent to this appeal.

Following review of the record, the appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.
REMAND

The record reflects that the appellant's service decorations and citations include the Combat Action Ribbon which connotes meritorious service in the Persian Gulf War Theater of Operations.  As such, a combat stressor is conceded.  Review of the record discloses that when he was examined for VA compensation and pension purposes for PTSD in February 2012, the examiner determined that the Veteran did not have PTSD or any other psychiatric diagnosis.  Since that time, however, VA outpatient records reflect that he is being seen in the VA mental health clinic for a diagnosis of chronic PTSD.  The Veteran currently has a diagnosis of PTSD.  Anxiety has also been noted.  However, there is now a substantial conflict in the evidence and findings as to whether he does indeed have PTSD or other psychiatric disorder such that an examination by a VA board-certified psychiatrist is indicated to resolve the inconsistency. See Hyder v. Derwinski, 1 Vet.App. 221 (1991).

The Veteran testified that he had been evaluated by the State of Kentucky for traumatic brain injury residuals.  The report of such is not of record.  As he claims that he has civilian records in support of his claim, it would behoove him to provide additional information and/or authorization to retrieve clinical records and other information pertaining to his traumatic brain injury.  He should also submit authorization from any other provider who has treated him for other claimed disorders for which service connection is sought between 2003 and the present.

Service connection may be granted for a disability that is proximately due to or the result of an established service-connected disorder. 38 C.F.R. § 3.310 (2014).  This includes disability made chronically worse by service-connected disability. Allen v. Brown, 7 Vet. App. 439 (1995).  The Board observes that when examined by VA in 2011, the examiner did not consider whether the claimed right knee disorder was secondary to or had been made chronically worse by service-connected disability and this must be addressed.  VA is required to consider all issues reasonably raised by the record. See EF v. Derwinski, 1 Vet.App. 324, 326 (1991).  As such, the Board finds that the Veteran should be scheduled for additional VA examination in this regard.  See Hyder, supra; Green v. Derwinski, 1 Vet. App. 121, 124 (1991). 

The Veteran asserts that the symptoms associated with his service-connected back, left foot and left knee disorders are more severely disabling than reflected by the currently assigned noncompensable disability evaluations and warrant higher ratings.  During personal hearing in November 2014, he presented testimony to the effect that his symptoms had worsened since his last VA examination.  The record reflects that the Veteran was last examined for VA compensation and pension purposes in 2011.  As such, the appellant will be scheduled for a current VA orthopedic examination.

Finally, the record reflects that the Veteran appears to receive continuing VA outpatient treatment for various complaints and disorders, including complaints related to the disorders on appeal.  The most recent records date through June 2013.  As there is potential notice of the existence of additional VA records, they must be retrieved and associated with the other evidence on file. See Bell v. Derwinski, 2 Vet. App. 611 (1992).  Therefore, VA outpatient records dating from July 2013 should be requested and associated with the claims folder or placed in Virtual VA/VBMS.

Accordingly, the case is REMANDED for the following actions:

1.  Contact the Veteran and request that he provide authorizations with the names and addresses of all providers, who treated him for any or all of the disorders claimed on appeal from 2003 to the present.  This must include the results of the evaluation performed by the State of Kentucky for traumatic brain injury.  The RO should attempt to obtain all pertinent records.  The claims folder should document the attempts made to obtain records.  To the extent the records are not obtained, the appellant should be notified.

2.  Request all VA outpatient records dating from July 2013 to the present and associate them with the claims folder, or the Virtual VA/VBMS file.  All attempts to obtain the records should be documented.

3.  Schedule the Veteran for an examination by a VA psychiatrist who has not examined him, to determine whether the diagnostic criteria for PTSD or other acquired psychiatric disorder are satisfied.  Access to the appellant's claims file, Virtual VA file and any pertinent VBMS record, must be made available to the examiner designated to examine the appellant.  The AOJ must advise the examiner that the Veteran served in combat and that combat stressors are conceded.  The examination report must clearly reflect whether a review of the claims folder, Virtual VA file and any pertinent VBMS record was performed.  Any special studies or tests, to include psychological testing and evaluation, should be accomplished.  The examination report should include a discussion of the appellant's documented medical history and assertions.  Following examination, the examiner must respond to the following questions:

a) Is it at least as likely as not (at least a 50 percent probability or better) the Veteran has PTSD related to service in Iraq?  Please explain in detail why or why not.

b) If a diagnosis of PTSD cannot be confirmed, is it at least as likely as not that any other diagnosed psychiatric disorder is related to the appellant's active duty service, including service in Iraq? 

The report of examination should include a detailed narrative with a complete rationale for the opinion(s) provided.

4.  Schedule the Veteran for a VA examination by an appropriate VA examiner to evaluate the severity of service-connected lumbar spine, left knee and left foot disabilities and for a clinical opinion related to service connection of the right knee.  The examiner must be provided access to the appellant's claims folder, Virtual VA/VBMS file.  All indicated tests and studies should be conducted and clinical findings must be reported in detail.  The examiner should indicate whether there is objective evidence of pain on motion, weakness, excess fatigability, and/or incoordination associated with the service-connected disorders, and to what extent the Veteran experiences functional loss due to pain and/or any of the other symptoms noted above during flare-ups and/or with repeated use.  The examiner must also provide an opinion as to the functional effects of service-connected low back, left knee and left foot disabilities on the Veteran's ability to work.

The examiner should also specifically state whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent) the Veteran has a right knee disorder that is a) related to service, or b) is proximately due to or the result of (secondary to) a service-connected disability, including the left knee/left foot/low back, either singly or in the aggregate, or c) has been made chronically worse or aggravated by service-connected disability, either singly or in the aggregate. 

The examination report must include well-reasoned rationale for all opinions and conclusions reached.

5.  The RO should ensure that the medical reports requested above comply with this remand, especially with respect to the instructions to provide a competent medical opinion.  If a report is insufficient, or if an action requested is not taken or is deficient, it must be returned to the examiner for correction.  

6.  After taking any further development deemed appropriate, re-adjudicate all of the issues on appeal.  If a benefit is not granted, provide a supplemental statement of the case and afford the Veteran and his Representative an opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHAEL D. LYON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




